RECEIVED

JUL 4 8 2039 UNITED STATES DISTRICT COURT
TONY A. Moo WESTERN DISTRICT OF LOUISIANA
: p RE, CLERK
WESTERN BTICT OF LUSaNa ALEXANDRIA DIVISION
DEMORIUS L. ANDERSON, CIVIL ACTION NO. 1:19-CV-399-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CALVIN JOHNSON, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the § 2241 Petition is hereby DISMISSED WITH
PREJUDICE as to the jurisdictional issue, but WITHOUT PREJUDICE as to the
merits of Petitioner’s claims. Gh

THUS DONE AND SIGNED at Alexandria, Louisiana, this LT day of

=

‘¢ ef 2019.

et

DEE D. DREL
UNITED STATES DISTRICT JUDGE
